Order reversed on the law and the facts, and motion granted, without costs, on the ground that Westchester county is the proper county for trial and that we will take a liberal view of-the defendant’s affidavits in respect to his place of residence at the time of the commencement of the action. Only twenty-six days intervened between the commencement of- the action and the verification of ■ the defendant’s affidavit stating the place of his residence. Lazansky, P. J., Kapper, Carswell, Scudder and-'Davis, JJ., concur.